The court finds that the allegations of said Franklin County Agricultural Society made in its petition, that it filed with the State Board of Agriculture a report, describing an exhibition said to have been made by the relator in the year 1916 at Grove City in said county and demanded that the president and secretary issue a certificate upon which the relator would be entitled to receive the warrant referred to in the petition, are true. Mandamus will lie to compel the performance of an act which is clearly shown to be specially enjoined by law as a duty upon a public officer, but will not lie to control the discretion of a public officer. There is no provision in the sections of the General Code (which regulate exhibitions and proceedings thereunder of the character involved in this case, to-wit, Sections 9880 to 9884, General Code, inclusive) which specially enjoins upon the presi*523dent and secretary of the State Board of Agriculture the duty to issue the certificate referred to, and the court finds that said officers are not required to make such certificate on the filing of such report, but only after the board and the officers have made the necessary investigation to ascertain whether the requirements, of the sections referred to have been complied with in the particular instance. Otherwise the president and secretary would be compelled on the mere filing of a report concerning a fair purported to have been held to issue the certificate wholly without reference to any knowledge they might have touching the question of the truth of the report. The presumption is that on the filing of the report by the relator the board and officers performed all the duties imposed upon them by law. There is no allegation in the petition that such duty was not performed, or that if performed the board and officers referred to. found that the provisions of the sections referred to had been complied with, and there is no evidence in the case to that effect.
It is, therefore, ordered and adjudged that the petition herein be dismissed.

Writ denied.

Nichols, C. J., Matthias, Johnson, Donahue, Wanamaker and Robinson, JJ., concur.